            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       PANAMA CITY DIVISION

UNITED STATES OF AMERICA,

vs.                                          Case No. 5:19cr10/TKW

BRANDON KING WILLIAMS

_________________________________________________________________

                    ACCEPTANCE OF PLEA OF GUILTY

      Pursuant to the magistrate judge’s Report and Recommendation (Doc. 47), to

which there have been no timely objections, and subject to this Court’s consideration

of the Plea Agreement pursuant to Fed. R. Crim. P. 11, Defendant’s plea of guilty to

Count I of the Indictment is ACCEPTED. All parties shall appear before this Court

for sentencing as directed.

      DONE and ORDERED this 26th day of August, 2019.


                                 T. Kent Wetherell, II
                                T. KENT WETHERELL, II
                                UNITED STATES DISTRICT JUDGE
